DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.
Applicant has amended the claims.  To address these amendments new art has been added.  Please see the rejections that follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 8, 10-12, 18-25, and 27-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,292,063. 





Claim 2 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 2 of the instant Application is an obvious variant.

Claim 3 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 3 of the instant Application is an obvious variant.

Claim 4 of the instant Application conflicts with claim 2 and 7 of U.S. Patent No. 10,292,063.  Claim 4 of the instant Application is an obvious variant.

Claim 5 of the instant Application conflicts with claim 3 and 7 of U.S. Patent No. 10,292,063.  Claim 5 of the instant Application is an obvious variant.

Claim 6 of the instant Application conflicts with claim 4 and 7 of U.S. Patent No. 10,292,063.  Claim 6 of the instant Application is an obvious variant.

Claim 7 of the instant Application conflicts with claim 5 and 7 of U.S. Patent No. 10,292,063.  Claim 7 of the instant Application is an obvious variant.



Claim 10 of the instant Application conflicts with claim 8 of U.S. Patent No. 10,292,063.  Claim 10 of the instant Application is an obvious variant.

Claim 11 of the instant Application conflicts with claim 9 of U.S. Patent No. 10,292,063.  Claim 11 of the instant Application is an obvious variant.

Claim 12 of the instant Application conflicts with claim 10 and 7 of U.S. Patent No. 10,292,063.  Claim 12 of the instant Application is an obvious variant.

Claim 18 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 18 of the instant Application is a UE executing a method.  Claim 18 of the instant Application is an obvious variant of claim 7 of U.S. Patent No. 10,292,063.

Claim 19 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 19 of the instant Application is an obvious variant.

Claim 20 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 20 of the instant Application is an obvious variant.

Claim 21 of the instant Application conflicts with claim 2 and 7 of U.S. Patent No. 10,292,063.  Claim 21 of the instant Application is an obvious variant.

Claim 22 of the instant Application conflicts with claim 3 and 7 of U.S. Patent No. 10,292,063.  Claim 22 of the instant Application is an obvious variant.

Claim 23 of the instant Application conflicts with claim 4 and 7 of U.S. Patent No. 10,292,063.  Claim 23 of the instant Application is an obvious variant.

Claim 24 of the instant Application conflicts with claim 5 and 7 of U.S. Patent No. 10,292,063.  Claim 24 of the instant Application is an obvious variant.

Claim 25 of the instant Application conflicts with claim 6 and 7 of U.S. Patent No. 10,292,063.  Claim 25 of the instant Application is an obvious variant.

Claim 27 of the instant Application conflicts with claim 8 of U.S. Patent No. 10,292,063.  Claim 27 of the instant Application is an obvious variant.

Claim 28 of the instant Application conflicts with claim 9 of U.S. Patent No. 10,292,063.  Claim 28 of the instant Application is an obvious variant.

Claim 29 of the instant Application conflicts with claim 10 and 7 of U.S. Patent No. 10,292,063.  Claim 29 of the instant Application is an obvious variant.


Claims 13 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,292,063 in view of Sun (2013/0242787). 

Claim 13 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 13 of the instant Application does not explicitly disclose wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  However, Sun does disclose wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  (See Sun para. 33-36; event 4 resource in list B becomes worse than a resource in list A by at least an offset (e.g. second or third preset condition); RSRP (e.g. SNR); threshold is offset); para. 3; CoMP multiple beams sending data (e.g. active))  The motivation being to timely and efficiently report measurement results for use in determining candidate communication points (See Sun para. 4) and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claim 30 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 30 of the instant Application does not explicitly disclose wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  However, Sun does disclose wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  (See Sun para. 33-36; event 4 resource in list B becomes worse than a resource in list A by at least an offset (e.g. second or third preset condition); RSRP (e.g. SNR); threshold is offset); para. 3; CoMP multiple beams sending data (e.g. active))  The motivation being to timely and efficiently report measurement results for use in determining candidate communication points (See Sun para. 4) and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claims 15 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,292,063 in view of Moon (2014/0241171).

Claim 15 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 15 of the instant Application does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.

Claim 32 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 32 of the instant Application does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.

Claims 16 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,292,063 in view of Wu (2011/0292897) and further in view of Gao (2004/0196860).

Claim 16 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 16 of the instant Application does not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Wu does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).


Claim 33 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,292,063.  Claim 33 of the instant Application does not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Wu does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619).

	Regarding claim 1, Hoshino discloses a method for enhancing reliability of wireless communication, comprising: 
	monitoring, by a user equipment (UE), quality of downlink transmission between the UE and a base station (BS); and (See Hoshino fig. 12, ST101-ST105; monitoring of downlink resources 
	measuring, by the UE in response to a trigger event, transmission quality of at least one beam used for the downlink transmission between the UE and the BS.  (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)
Hoshino discloses using aperiodic reporting caused by a triggering.  Hoshino does not explicitly disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  However, Fong does disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  (See Fong para. 174, 176; for example, comparing CC in active CC set; signal quality of specific CC becomes offset better than another CC in set)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino does not explicitly disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  However, Fong does disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold))  a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

	Regarding claim 2, Hoshino in view of Fong discloses the method of claim 1, wherein the measuring, by the UE, transmission quality of at least one beam used for the downlink transmission between the UE and the BS comprises:
	measuring, by the UE by using at least one reference signal (RS), the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)

	Regarding claim 12, Hoshino in view of Fong discloses the method of claim 1, wherein the downlink transmission between the UE and the BS comprises:
	downlink data transmission between the UE and the BS; and/or
	downlink control signaling transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS); CSI-RS is data and control signaling)

Regarding claim 13, Hoshino in view of Fong discloses the method of claim 1, wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold. (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold); para. 50 RSRQ represents signal to interferences ratio (e.g. SNR))   The motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Abedi (2007/0004415).

	Regarding claim 8, Hoshino in view of Fong discloses the method of claim 1.  Hoshino in view of Fong does not explicitly disclose the UE selecting an active base station.  However, Abedi does disclose the UE selecting an active base station.  (See Abedi para. 36, lines 3-6)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of the UE selecting an active base station of Abedi with the motivation being to allow for saving of bandwidth (e.g. reporting the selection could be more efficient than sending all of the CSIs from all the possible channels when some channels may be unsuitable) and further common sense (that is, the base station could select or the UE could select; either way there are no unexpected results from either choosing).

Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Wang (2008/0189970).

	Regarding claim 10, Hoshino in view of Fong discloses the method of claim 9.  Hoshino in view of Fong do not explicitly disclose adjusting a time threshold in response to a change of a movement speed of the UE.  However, Wang does disclose adjusting a time threshold in response to a change of a movement speed of the UE.  (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of adjusting a time threshold in response to a change of a movement speed of the UE of Wang with the motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 11, Hoshino in view of Fong in view of Wang discloses the method of claim 10, wherein the movement speed of the UE comprises: an angular velocity of movement of the UE.  (See Wang para. 70; UE trajectory also used (e.g. and angular velocity movement); it is angular in that it may have a trajectory upward or downward, etc. and is moving (velocity) and involves the UE moving) The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 17, Hoshino in view of Fong in view of Wang discloses the method of claim 10, wherein the time threshold decreases as the movement speed of the UE increases. (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE); high speed =more measurements)  The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Moon (2014/0241171).

Regarding claim 15, Hoshino in view of Fong discloses the method of claim 1.   Hoshino in view of Fong does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoshino in view of Fong to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Wu (2011/0292897) and further in view of Gao (2004/0196860).

Regarding claim 16, Hoshino in view of Fong discloses the method of claim 9.  Hoshino in view of Fong do not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Hoshino in view of Fong does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).


Claims 18, 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619).

Regarding claim 18, Hoshino discloses a user equipment (UE) for enhancing reliability of wireless communication, comprising a processor and a memory have computer-executable instructions that, when executed, cause the processor to perform operations comprising:  (See Hoshino para. 216, 218; processor storing instructions in memory)
monitoring, by a user equipment (UE), quality of downlink transmission between the UE and a base station (BS); and (See Hoshino fig. 12, ST101-ST105; monitoring of downlink resources 
	measuring, by the UE in response to a trigger event, transmission quality of at least one beam used for the downlink transmission between the UE and the BS.  (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)
Hoshino discloses using aperiodic reporting caused by a triggering.  Hoshino does not explicitly disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  However, Fong does disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  (See Fong para. 174, 176; for example, comparing CC in active CC set; signal quality of specific CC becomes offset better than another CC in set)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino does not explicitly disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  However, Fong does disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold))  a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of wherein the trigger event comprises at least one of the following events: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

	Regarding claim 19, Hoshino in view of Fong discloses the UE of claim 18, wherein the measuring, by the UE, transmission quality of at least one beam used for the downlink transmission between the UE and the BS comprises:
	measuring, by the UE by using at least one reference signal (RS), the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)

Regarding claim 29, Hoshino in view of Fong discloses the UE of claim 18, wherein the downlink transmission between the UE and the BS comprises:
	downlink data transmission between the UE and the BS; and/or
	downlink control signaling transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS); CSI-RS is data and control signaling)

Regarding claim 30, Hoshino in view of Fong discloses the UE of claim 18, wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold); para. 50 RSRQ represents signal to interferences ratio (e.g. SNR))   The motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Abedi (2007/0004415).

Regarding claim 25, Hoshino in view of Fong discloses the UE of claim 18.  Hoshino in view of Fong does not explicitly disclose the UE selecting an active base station.  However, Abedi does disclose the UE selecting an active base station.  (See Abedi para. 36, lines 3-6)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of the UE selecting an active base station of Abedi with the motivation being to allow for saving of bandwidth (e.g. reporting the selection could be more efficient than sending all of the CSIs from all the possible channels when some channels may be unsuitable) and further common sense (that is, the base station could select or the UE could select; either way there are no unexpected results from either choosing).

Claims 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Wang (2008/0189970).

Regarding claim 27, Hoshino in view of Fong discloses the UE of claim 18.  Hoshino in view of Fong do not explicitly disclose adjusting a time threshold in response to a change of a movement speed of the UE.  However, Wang does disclose adjusting a time threshold in response to a change of a movement speed of the UE.  (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of adjusting a time threshold in response to a change of a movement speed of the UE of Wang with the motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 28, Hoshino in view of Fong discloses the UE of claim 27, wherein the movement speed of the UE comprises: an angular velocity of movement of the UE.  (See Wang para. 70; UE trajectory also used (e.g. and angular velocity movement); it is angular in that it may have a trajectory upward or downward, etc. and is moving (velocity) and involves the UE moving) The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 34, Hoshino in view of Fong discloses the UE of claim 27, wherein the time threshold decreases as the speed of the UE increases. (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE); high speed =more measurements)  The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Moon (2014/0241171).

Regarding claim 32, Hoshino in view of Fong discloses the UE of claim 18.   Hoshino in view of Fong does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoshino in view of Fong to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Wu (2011/0292897) and further in view of Gao (2004/0196860).

Regarding claim 33, Hoshino in view of Fong discloses the UE of claim 26.  Hoshino in view of Fong do not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Hoshino in view of Fong does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461